
	
		II
		110th CONGRESS
		1st Session
		S. 2213
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2007
			Mr. Hatch (for himself
			 and Mr. Biden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve
		  prevention, investigation, and prosecution of cyber-crime, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cyber-Crime Act of
			 2007.
		2.Conspiracy to
			 commit cyber-crimesSection
			 1030 of title 18, United States Code, is amended—
			(1)in subsection (a)(5)(B), by inserting
			 or a conspiracy to commit an offense, after
			 offense,; and
			(2)in subsection (b), by inserting
			 conspires to commit or after Whoever.
			3.Fixing loopholes
			 with cyber-extortionSection
			 1030(a)(7) of title 18, United States Code, is amended to read as
			 follows:
			
				(7)with intent to
				extort from any person any money or other thing of value, transmits in
				interstate or foreign commerce any communication containing any—
					(A)threat to cause
				damage to a protected computer;
					(B)threat to obtain
				information or impair the confidentiality of information obtained from a
				protected computer without authorized access or by exceeding authorized access;
				or
					(C)demand or request
				for money or other thing of value in relation to damage to a protected
				computer, where such damage was caused to facilitate the
				extortion;
					.
		4.Damage to
			 protected computers
			(a)In
			 generalSection 1030(a)(5)(B) of title 18, United States Code, is
			 amended—
				(1)in clause (iv),
			 by striking or at the end;
				(2)in clause (v), by
			 inserting or at the end; and
				(3)by adding at the
			 end the following:
					
						(vi)damage affecting
				10 or more protected computers during any 1-year
				period.
						.
				(b)TerrorismSection
			 2332b(g)(5)(B)(i) of title 18, United States Code, is amended by striking
			 1030(a)(5)(A)(ii) through (v) (relating to protection of
			 computers) and inserting 1030(a)(5)(A)(ii) through (vi)
			 (relating to the protection of computers).
			5.RICO
			 predicatesSection 1961(1)(B)
			 of title 18, United States Code, is amended by inserting section 1030
			 (relating to fraud and related activity in connection with computers),
			 before section 1084,.
		6.Use of full
			 interstate and foreign commerce power for criminal penalties
			(a)Elimination of
			 requirement of an interstate or foreign communication for certain offenses
			 involving protected computersSection 1030(a)(2)(C) of title 18,
			 United States Code, is amended by striking if the conduct involved an
			 interstate or foreign communication.
			(b)Broadening of
			 scopeSection 1030(e)(2)(B) of title 18, United States Code, is
			 amended by inserting or affecting after which is used
			 in.
			7.Civil forfeiture
			 for section 1030 violationsSection 1030 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(i)Forfeiture
					(1)Civil
						(A)In
				generalThe court, in imposing sentence for an offense under this
				section, shall, in addition to any other sentence imposed and irrespective of
				any provision of State law, order that the person forfeit to the United
				States—
							(i)the person’s
				interest in any personal property that was used or intended to be used to
				commit or to facilitate the commission of such violation; and
							(ii)any property,
				real or personal, constituting or derived from, any proceeds the person
				obtained, directly or indirectly, as a result of such violation.
							(B)Applicable
				proceduresSeizures and forfeitures under this paragraph shall be
				governed by the provisions of chapter 46 of title 18, United States Code,
				relating to civil forfeitures, except that such duties as are imposed on the
				Secretary of the Treasury under the customs laws described in section 981(d) of
				title 18 shall be performed by such officers, agents and other persons as may
				be designated for that purpose by the Secretary of Homeland Security.
						(2)CriminalPursuant
				to section 2461(c) of title 28, United States Code, the criminal forfeiture of
				property under this section, any seizure and disposition thereof, and any
				administrative or judicial proceeding in relation thereto, shall be governed by
				the provisions of section 413 of the Comprehensive Drug Abuse and Prevention
				Control Act of 1970 (21 U.S.C. 853), except subsection (d) of that
				section.
					(3)Property
				subject to forfeitureAny real or personal property of a violator
				of this section or a person acting in concert with such a violator that is used
				to commit or facilitate the commission of a violation of this section, the
				gross proceeds of such violation, and any property traceable to such property
				or proceeds, shall be subject to
				forfeiture.
					.
		8.Directive to
			 sentencing commission
			(a)DirectivePursuant
			 to its authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 review its guidelines and policy statements applicable to persons convicted of
			 offenses under sections 1028, 1028A, 1030, 2511, and 2701 of title 18, United
			 States Code and any other relevant provisions of law, in order to reflect the
			 intent of Congress that such penalties be increased in comparison to those
			 currently provided by such guidelines and policy statements.
			(b)RequirementsIn
			 determining its guidelines and policy statements on the appropriate sentence
			 for the crimes enumerated in subsection (a), the Commission shall consider the
			 extent to which the guidelines and policy statements may or may not account for
			 the following factors in order to create an effective deterrent to computer
			 crime and the theft or misuse of personally identifiable data:
				(1)The level of
			 sophistication and planning involved in such offense.
				(2)Whether such
			 offense was committed for purpose of commercial advantage or private financial
			 benefit.
				(3)The potential and
			 actual loss resulting from the offense including—
					(A)the value of
			 information obtained from a protected computer, regardless of whether the owner
			 was deprived of use of the information; and
					(B)where the
			 information obtained constitutes a trade secret or other proprietary
			 information, the cost the victim incurred developing or compiling the
			 information.
					(4)Whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense.
				(5)The extent to
			 which the offense violated the privacy rights of individuals.
				(6)The effect of the
			 offense upon the operations of an agency of the United States Government, or of
			 a State or local government.
				(7)Whether the
			 offense involved a computer used by the United States Government, a State, or a
			 local government in furtherance of national defense, national security, or the
			 administration of justice.
				(8)Whether the
			 offense was intended to, or had the effect of significantly interfering with or
			 disrupting a critical infrastructure.
				(9)Whether the
			 offense was intended to, or had the effect of creating a threat to public
			 health or safety, causing injury to any person, or causing death.
				(10)Whether the
			 defendant purposefully involved a juvenile in the commission of the
			 offense.
				(11)Whether the
			 defendant's intent to cause damage or intent to obtain personal information
			 should be disaggregated and considered separately from the other factors set
			 forth in USSG 2B1.1(b)(14).
				(12)Whether the term
			 victim, as used in USSG 2B1.1, should include individuals whose
			 privacy was violated as a result of the offense in addition to individuals who
			 suffered monetary harm as a result of the offense.
				(13)Whether the
			 defendant disclosed personal information obtained during the commission of the
			 offense.
				(c)Additional
			 requirementsIn carrying out this section, the Commission
			 shall—
				(1)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(2)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(3)make any
			 conforming changes to the sentencing guidelines; and
				(4)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				9.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers
			(a)Additional
			 funding for resourcesIn addition to amounts otherwise authorized
			 for resources to investigate and prosecute criminal activity involving
			 computers, there are authorized to be appropriated for each of the fiscal years
			 2008 through 2012—
				(1)$10,000,000 to
			 the Director of the United States Secret Service and $10,000,000 to the
			 Director of the Federal Bureau of Investigation to hire and train law
			 enforcement officers to investigate crimes committed through the use of
			 computers and other information technology, including through the use of the
			 Internet, and assist in the prosecution of such crimes and procure advanced
			 tools of forensic science to investigate and study such crimes; and
				(2)$10,000,000 to
			 the Attorney General for the prosecution of such crimes.
				(b)AvailabilityAny
			 amounts appropriated under subsection (a) shall remain available until
			 expended.
			
